EXHIBIT 10.1
 
FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT


FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”), dated as of May
30, 2014, by and among ALLIANCE ONE INTERNATIONAL, INC., a Virginia corporation
(the “Company”), INTABEX NETHERLANDS B.V., a company formed under the laws of
The Netherlands and a Subsidiary of the Company (the “Dutch Borrower”; together
with the Company, collectively the “Borrowers,” and each individually, a
“Borrower”), ALLIANCE ONE INTERNATIONAL AG, a Swiss corporation (“Alliance AG”),
the Lenders (as defined below) party hereto and DEUTSCHE BANK TRUST COMPANY
AMERICAS, as administrative agent (together with any successor administrative
agent, the “Administrative Agent”).  Unless otherwise indicated, all capitalized
terms used herein and not otherwise defined shall have the respective meanings
provided such terms in the Credit Agreement referred to below.
 
W I T N E S S E T H:
 
WHEREAS, the Borrowers, Alliance AG, the lenders party thereto (the “Lenders”),
the Administrative Agent and others are parties to a Credit Agreement dated as
of July 2, 2009 and amended and restated as of August 1, 2013 (the “Credit
Agreement”);
 
WHEREAS, the Company has requested that the Lenders approve certain amendments
to the Credit Agreement, in each case as herein provided; and
 
WHEREAS, the Lenders party hereto have consented to amend certain provisions of
the Credit Agreement on the terms and conditions contained herein.
 
NOW, THEREFORE, it is agreed:
 
I. Amendments to the Credit Agreement.
 
1. The definition of “Consolidated EBIT” appearing in Section 1.1 of the Credit
Agreement is hereby amended by deleting clause (b)(xiii) thereof and inserting
the following in lieu thereof:
 
“plus (xiii) for any of the fiscal quarters ended June, 30, 2013, September 30,
2013, December 31, 2013 and March 31, 2014, the amount of one time unrecovered
and reserved farmer advances in Zambia, Argentina and Zimbabwe so long as not in
excess of $13,000,000 in the aggregate for all such fiscal quarters, plus (xiv)
for any of the fiscal quarters ended June, 30, 2013, September 30, 2013,
December 31, 2013 and March 31, 2014, charges related to the refund of certain
payments received by the Company from Japan Tobacco International in connection
with the establishment of Tanzanian farmer relationships so long as not in
excess of $5,500,000 in the aggregate for all such fiscal quarters, plus (xv)
for any of the fiscal quarters ended June, 30, 2013, September 30, 2013,
December 31, 2013 and March 31, 2014, any gains from the sale of equity in China
Brasil Tabacos Exportadora Ltda. to China Tobacco Internacional do Brasil and
the sale of property, plant, equipment and growers’ contracts of Alliance One
Tutun A.S.  and Oryantal Tütün Paketleme Sanayi A. Ş. so long as not in excess
of $22,000,000 in the aggregate for all such fiscal quarters, provided, that for
the purposes of calculating Consolidated EBIT amounts included in Consolidated
Net Income in clause (a) above as a result of gains of the type described in
clause (e) thereof shall not include any gains that could be added back pursuant
to this clause (xv) (for such purpose excluding the cap applicable to this
clause (xv)), plus (xvi) for any of the fiscal quarters ended June 30, 2013,
September 30, 2013, December 31, 2013 and March 31, 2014, the amount of a one
time charge arising from an exchange loss resulting from investments in Oryantal
Tütün Paketleme Sanayi A.Ş. so long as not in excess of $3,000,000 in the
aggregate for all such fiscal quarters, plus (xvii) for any of the fiscal
quarters ended June 30, 2013, September 30, 2013, December 31, 2013 and March
31, 2014, the basis in China Brasil Tabacos Exportadora Ltda. resulting from
value lost due to accounting requirements in connection with the disposition of
51% of the equity interest in China Brasil Tabacos Exportadora Ltda. so long as
not in excess of $7,600,000 in the aggregate for all such fiscal quarters, plus
(xviii) for any of the fiscal quarters ended June 30, 2013, September 30, 2013,
December 31, 2013 and March 31, 2014, restructuring and asset impairment related
costs as a result of Oryantal Tütün Paketleme Sanayi A.Ş. so long as not in
excess of $3,700,000 in the aggregate for all such fiscal quarters”.
 
 
 
 

--------------------------------------------------------------------------------

 
 
2. Section 5.9 of the Credit Agreement is hereby amended by:
 
(i) amending the table appearing in clause (a) of said Section by deleting the
final period of “January 1, 2014 and thereafter” and inserting the following in
lieu thereof:
 
Period
Ratio
January 1, 2014 through and including March 31, 2014
1.85 to 1.00
April 1, 2014 through and including March 31, 2015
1.70 to 1.00
April 1, 2015 and thereafter
1.90 to 1.00



(ii) deleting the ratio in clause (b) of said Section applicable to the period
from April 1, 2014 through and including June 30, 2014 and inserting in lieu
thereof “7.25 to 1.00”; and
 
(iii) deleting the ratio in clause (b) of said Section applicable to the period
from July 1, 2014 through and including September 30 , 2014 and inserting in
lieu thereof “7.50 to 1.00”.
 
3. Section 6.3(i) of the Credit Agreement is hereby amended by amending and
restating said section as follows:
 
“(i) Guaranty Obligations for Indebtedness of China Brasil Tabacos Exportadora
Ltda permitted under clauses (a) and (b) above, to the extent such Guaranty
Obligations would be permitted if China Brasil Tabacos Exportadora Ltda. were a
Foreign Subsidiary, so long as the aggregate principal amount of all of such
Guaranty Obligations pursuant to this clause (i) does not at any time exceed
$200,000,000 at any one time outstanding.”
 
 
 
2

--------------------------------------------------------------------------------

 
 
II. Miscellaneous Provisions.
 
1. In order to induce the Administrative Agent and the Lenders to enter into
this First Amendment, each Credit Party hereby represents and warrants that (i)
no Default or Event of Default exists as of the First Amendment Effective Date
(as defined below), both immediately before and after giving effect to this
First Amendment on such date, (ii) all of the representations and warranties
contained in the Credit Agreement and in the other Credit Documents are true and
correct in all material respects on the First Amendment Effective Date, both
immediately before and after giving effect to this First Amendment on such date,
with the same effect as though such representations and warranties had been made
on and as of the First Amendment Effective Date or, to the extent such
representations and warranties expressly relate to an earlier date, on and as of
such earlier date, (iii) the execution, delivery and performance of this First
Amendment has been duly authorized by all necessary action on the part of each
Credit Party, has been duly executed and delivered by each Credit Party and
constitutes a legal, valid and binding obligation of each Credit Party,
enforceable against each of them in accordance with its terms, except to the
extent that the enforceability hereof may be subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law, and (iv)
the execution and delivery hereof by each Credit Party and the performance and
observance by each Credit Party of the provisions hereof do not violate or
conflict with (A) any organizational document of any Credit Party or (B) any
Requirement of Law applicable to such Credit Party or result in a breach of any
provision of or constitute a default under any Contractual Obligation of any
Credit Party.
 
2. The Credit Parties acknowledge and agree and hereby represent and warrant
that (x) the Credit Agreement (as modified hereby) and each other Credit
Document, and all Credit Party Obligations and Liens thereunder, are valid and
enforceable against the Credit Parties in every respect and all of the terms and
conditions thereof are legally binding upon the Credit Parties, in each case all
without offset, counterclaims or defenses of any kind and (y) the perfected
status and priority of each Lien and security interest created under any Credit
Document remains in full force and effect in accordance with the requirements of
the Credit Agreement and the other Credit Documents on a continuous basis,
unimpaired, uninterrupted and undischarged, in each case as of the First
Amendment Effective Date, both immediately before and immediately after giving
effect to this First Amendment on such date.
 
3. This First Amendment is limited precisely as written and, except as expressly
set forth herein, shall not constitute or be deemed to constitute a
modification, acceptance or waiver of any other provision of the Credit
Agreement or any other Credit Document and shall not prejudice any right or
rights that the Administrative Agent or the Lenders may have now or in the
future under or in connection with the Credit Agreement or any other Credit
Document.
 
 
 
3

--------------------------------------------------------------------------------

 
 
4. This First Amendment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which counterparts
when executed and delivered shall be an original, but all of which shall
together constitute one and the same instrument. A complete set of counterparts
shall be lodged with the Company and the Administrative Agent.
 
5. THIS FIRST AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE INTERNAL LAW OF THE
STATE OF NEW YORK.
 
6. This First Amendment shall become effective as of March 31, 2014 (the “First
Amendment Effective Date”) when each of the following conditions shall have been
satisfied:
 
(i) the Company shall have paid to the Administrative Agent for the benefit of
each Lender which has executed and delivered a counterpart hereof as provided in
following clause (ii) on or prior to 5:00 p.m. on May 30, 2014, an amendment fee
as set forth in the fee letter between the Company and the Administrative Agent
dated May 19, 2014 and delivered in connection with this First Amendment;
 
(ii) the Borrowers, Alliance AG, and the Lenders constituting the Required
Lenders and the Administrative Agent shall have signed a counterpart hereof
(whether the same or different counterparts) and shall have delivered (including
by way of facsimile or other electronic transmission) the same to White & Case
LLP, 1155 Avenue of the Americas, New York, NY 10036 Attention:  Casey Ferber
(facsimile number:  212-354-8113 / e-mail address: casey.ferber@whitecase.com);
and
 
(iii) the Borrower shall have paid to the Administrative Agent all fees, costs
and expenses (including, without limitation, legal fees and expenses of White
and Case LLP) payable to the Administrative Agent to the extent due under the
Credit Agreement and the Work Fee Letter between the Company and the
Administrative Agent dated May 19, 2014 and delivered in connection with this
First Amendment.
 
7. This First Amendment constitutes a “Credit Document” for purposes of the
Credit Agreement and the other Credit Documents.  No provision of this First
Amendment may be amended, modified, waived or supplemented, except as provided
in Section 9.1 of the Credit Agreement.
 
8. By executing and delivering a copy hereof, each Credit Party hereby agrees
that all Credit Party Obligations of the Credit Parties shall be fully
guaranteed pursuant to the Guarantees and shall be fully secured pursuant to the
Credit Documents, in each case in accordance with the respective terms and
provisions thereof and that this First Amendment does not in any manner
constitute a novation of any Credit Party Obligations under any of the Credit
Documents.
 
 
 
4

--------------------------------------------------------------------------------

 
 
9. From and after the First Amendment Effective Date, all references in the
Credit Agreement and each of the other Credit Documents to the Credit Agreement
shall be deemed to be references to the Credit Agreement as modified hereby.
 
10. Upon the occurrence of the First Amendment Effective Date, the Required
Lenders hereby waive any Event of Default that may have occurred prior to the
effectiveness of this First Amendment with respect to Sections 5.9(a) and (b) of
the Credit Agreement for the Calculation Period ended March 31, 2014.
 


[SIGNATURE PAGES TO FOLLOW]
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this First Amendment as of the date first
written above.
 


COMPANY:
 
ALLIANCE ONE INTERNATIONAL, INC.




By:            /s/ Joel
Thomas                                                                
Name:     Joel Thomas
 
Title:
Executive Vice President – Chief Financial Officer



By:             /s/ B. Lynne Finney 
Name:      B. Lynne Finney
Title:        Assistant Treasurer




DUTCH BORROWER:
 
INTABEX NETHERLANDS B.V.




By:            /s/ Joel
Thomas                                                                
Name:     Joel Thomas
 
Title:
Power of Attorney



By:             /s/ B. Lynne Finney 
Name:      B. Lynne Finney
Title:        Power of Attorney




FOREIGN GUARANTOR:
 
ALLIANCE ONE INTERNATIONAL AG




By:            /s/ Joel
Thomas                                                                
Name:     Joel Thomas
 
Title:
Authorized Signatory



 
 
6

--------------------------------------------------------------------------------

 


DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Administrative Agent, as Swingline Lender, as Issuing Lender and as a Lender




By:             /s/ Dusdan Lazarov 
Name:      Dusdan
Lazarov                                                               
Title:        Director                      
                                                                


 


By:             /s/ Michael Shannon 
Name:      Michael Shannon       
                                                                
Title:       Vice President                
 

 
 
7

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO THE FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
DATED AS OF THE DATE FIRST REFERENCED ABOVE, AMONG ALLIANCE ONE INTERNATIONAL,
INC., INTABEX NETHERLANDS B.V., ALLIANCE ONE INTERNATIONAL AG, VARIOUS LENDERS
AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE AGENT


Name of Institution:




CREDIT SUISSE AG
CAYMAN ISLANDS
BRANCH                                                                




By:       /s/ Bill O’Daly 
Name:  Bill O’Daly
Title:  Authorized Signatory




By:       /s/ Michael D’Onofrio 
Name:  Michael D’Onofrio
Title:    Authorized Signatory


 
 
8

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO THE FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
DATED AS OF THE DATE FIRST REFERENCED ABOVE, AMONG ALLIANCE ONE INTERNATIONAL,
INC., INTABEX NETHERLANDS B.V., ALLIANCE ONE INTERNATIONAL AG, VARIOUS LENDERS
AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE AGENT


Name of Institution:




NATIXIS, New York Branch




By:        /s/ Alisa Trani 
Name:  Alisa Trani
Title:    Director




By:       /s/ Stephen A. Jendras 
Name:  Stephen A. Jendras
Title:    Managing Director


 
 
9

--------------------------------------------------------------------------------

 


 
SIGNATURE PAGE TO THE FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
DATED AS OF THE DATE FIRST REFERENCED ABOVE, AMONG ALLIANCE ONE INTERNATIONAL,
INC., INTABEX NETHERLANDS B.V., ALLIANCE ONE INTERNATIONAL AG, VARIOUS LENDERS
AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE AGENT


Name of Institution:


ING Belgium, Brussels, Geneva branch




By:       /s/ Serge Stolitza 
Name:  Serge Stolitza
Title:    Group Head – Soft Desk




By:       /s/ Nicolas Marques 
Name:  Nicolas Marques
Title:    Head of Credit Administration


 
10

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO THE FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
DATED AS OF THE DATE FIRST REFERENCED ABOVE, AMONG ALLIANCE ONE INTERNATIONAL,
INC., INTABEX NETHERLANDS B.V., ALLIANCE ONE INTERNATIONAL AG, VARIOUS LENDERS
AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE AGENT


Name of Institution:




Goldman Sachs Bank
USA                                                                




By:       /s/ Michelle Latzoni 
Name:  Michelle Latzoni
Title:    Authorized Signatory




11
 
 
 